NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 31, 2016 *
                              Decided November 14, 2016

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 16-1743

EMPEROR ELDER,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 14 C 6495
THOMAS J. DART, et al.,
    Defendants-Appellees.                       Thomas M. Durkin,
                                                Judge.

                                       ORDER

         Emperor Elder was arrested for failure to pay court-ordered child support and
spent five days in the Cook County Jail where, he alleges, jail officials violated his
constitutional rights by refusing to call him “Emperor,” failing to provide him a copy of
the Kybalion (a spiritual text), and denying him medical care. Elder brought this suit
under 42 U.S.C. § 1983 against Cook County Sheriff Thomas Dart, the Cook County
Sheriff’s Office, and unnamed jail personnel. He received hundreds of pages of

      * We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-1743                                                                            Page 2

documents in response to discovery requests, but failed to identify any defendant who
was personally involved in the alleged constitutional violations. The district court
granted summary judgment for the defendants, concluding that Elder produced no
evidence that Sheriff Dart was personally involved in the conduct of which he
complained, and that he could not proceed to trial against unnamed (and thus unserved)
defendants. And, the court continued, Elder’s claim against the Sheriff’s Office failed
because he did not establish the existence of an unconstitutional policy or practice, as
required by Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).

        We affirm the judgment of the district court. Sheriff Dart cannot be held liable for
the actions of his subordinates, given that he lacked personal involvement in any of the
harm Elder alleged. See Grieveson v. Anderson, 538 F.3d 763, 776 (7th Cir. 2008). Similarly,
Elder’s purported Monell claim against the Sheriff’s Office fails because he submitted no
evidence (nor did he articulate a plausible theory) to support his contention that an
official custom or policy led to the deprivation of his rights. See Dixon v. Cnty. of Cook, 819
F.3d 343, 348 (7th Cir. 2016). And Elder’s failure to identify and serve any defendant
personally responsible for the conduct he challenges—despite having told the district
court that all the discovery he sought had been provided—dooms his suit. See Williams v.
Rodriguez, 509 F.3d 392, 402 (7th Cir. 2007).
                                                                                 AFFIRMED.